            Case 1:20-cv-05218-LGS Document 11 Filed 08/28/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
                                                                :
 RAYMOND GONZALEZ, on behalf of himself and :
 all others similarly situated,                                 :
                                             Plaintiffs,        :     20 Civ. 5218 (LGS)
                                                                :
                             -against-                          :           ORDER
                                                                :
 INTELEX USA, LLC,                                              :
                                             Defendant.         X
 -------------------------------------------------------------

LORNA G. SCHOFIELD, District Judge:

         WHEREAS, the initial pretrial conference in this matter is scheduled for September 3, 2020;

         WHEREAS, no significant issues were raised in the parties’ joint letter or proposed case

management plan (“CMP”) (Dkt. 10); it is hereby

         ORDERED that the September 3, 2020, initial pretrial conference is cancelled. If the parties

believe that a conference would nevertheless be useful, they should inform the court immediately so

the conference can be reinstated. The CMP will issue in a separate order. The parties’ attention is

particularly directed to the provisions for periodic status letters, and the need for a pre-motion letter to

avoid cancellation of the final conference and setting of a trial date. It is further

         ORDERED that, regarding settlement discussions, if and when the parties determine they

would like a referral to the District’s Mediation Program, they shall file a joint letter on ECF. The

parties are advised that the District’s Mediation Program requires advance notice of about 60 to 90

days to schedule a mediation. It is further

         The parties should be aware that the Court does not extend the deadlines for fact and expert

discovery absent compelling circumstances, and that the use of any alternative dispute resolution

mechanism does not stay or modify any date in the CMP.



Dated: August 28, 2020
       New York, New York
